DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19, 24 and 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swaminathan et al. (hereinafter ‘Swaminathan’, Pub. No. 2018/0160160).

Regarding claims 17, 24 and 28, Swaminathan teaches virtual reality (VR) device (with corresponding method) (108, Fig. 1; [0043]), comprising: 
a transmitter; a receiver; a processor; and a non-transitory memory, the non-transitory memory storing a plurality of processor- executable instructions ([0151]-[0158]), wherein the processor executes the plurality of processor executable instructions to: 
receive, using the receiver, a first-resolution VR video stream of a first viewing angle and a second-resolution VR video stream of a full viewing angle that are sent by a server, wherein the first resolution is greater than the second resolution ([0091]; [0097]-[0100]);  
([0052]; [0121]; [0151]); 
in response to the VR device determining that a current viewing angle has changed, play an image of the current viewing angle by using the first or both of the second-resolution VR video stream of the full viewing angle and the first-resolution VR video stream of the first viewing angle ([0067]-[0072]; [0091]; [0116]; [0121]); 
send, using the transmitter, viewing angle information to the server, wherein the viewing angle information carries a parameter for indicating a changed-to second viewing angle ([0046]; [0070]; [0121]); 
receive, using the receiver, a first-resolution VR video stream of the second viewing angle sent by the server; and play an image of the second viewing angle by using the first-resolution VR video stream of the second viewing angle ([0121], where the system dynamically sends information about angle of vision and sends updated streams).

Regarding claims 18 and 29, Swaminathan teaches wherein playing, by the VR device, the image of the current viewing angle using the second-resolution VR video stream of the full viewing angle comprises: 
decoding, by the VR device, the second-resolution VR video stream of the full viewing angle, to obtain a full viewing angle image; extracting, by the VR device, the image of the current viewing angle from the full viewing angle image; and playing, by the VR device, the image of the current viewing angle ([0116]-[0125]; [0162]).  


decoding, by the VR device, the first-resolution VR video stream of the first viewing angle, to obtain the image of the first viewing angle; decoding, by the VR device, the second-resolution VR video stream of the full viewing angle, to obtain a full viewing angle image (the VR needs to decode the received streams to present them, [0034]; [0162]) ; 
extracting, by the VR device, an overlapping image from the image of the first viewing angle, and extracting a non-overlapping image from the full viewing angle image, wherein the overlapping image is an image of an overlapping area between the image of the first viewing angle and the image of the current viewing angle, and the non-overlapping image is an image different from the image of the overlapping area in the image of the current viewing angle (Figs. 5A, 5B; [0066]-[0078]); 
combining, by the VR device, the overlapping image and the non-overlapping image to obtain the image of the current viewing angle; and playing, by the VR device, the image of the current viewing angle ([0138]-[0140]).  

Regarding claim 26, Swaminathan teaches further comprising: 
dividing, by the server, a first resolution VR video stream of a full viewing angle into a plurality viewing angles, the plurality of viewing angles comprising the first-resolution VR video stream of the first viewing angle ([0045]-[0055]) .  
([0088]).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, 31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swaminathan et al. (hereinafter ‘Swaminathan’, Pub. No. 2018/0160160) in view of Adams et al. (hereinafter ‘Adams’, Pub. No. 2016/0352791).

Regarding claims 20 and 31, although Swaminathan teaches all the limitations of the claim it depends on. On the other hand, Swamnathan does not explicitly teach using timestamps to synchronize playback of the content.
However, in an analogous art, Adams teaches a VR system that presents virtual reality content. The system uses timestamping of the frames to be able to synchronize the different streams or frames ([0005]-[0010]; [0046]-[0051]). The system includes buffers hold/queue the streams for presentation ([0037]-[0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swaminathan’s invention 
Regarding claims 22 and 33, although Swaminathan teaches all the limitations of the claim it depends on. On the other hand, Swamnathan does not explicitly teach 
storing, by the VR device, the first-resolution VR video stream of the first viewing angle to a first video buffer, and storing the second-resolution VR video stream of the full viewing angle to a second video buffer.  
However, in an analogous art, Adams teaches a VR system that presents virtual reality content. The system uses timestamping of the frames to be able to synchronize the different streams or frames ([0005]-[0010]; [0046]-[0051]). The system includes buffers hold/queue the streams for presentation ([0037]-[0039]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Swaminathan’s invention with Adams’ feature of storing the stream a buffer for the benefit of holding and manipulate the content for presentation.
Allowable Subject Matter
Claims 21, 23, 32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S PARRA whose telephone number is (571)270-1449.  The examiner can normally be reached on M-F: Mostly 10-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-2721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR S PARRA/           Primary Examiner, Art Unit 2421